DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive.
Applicant first argues that the term “post-processing component” should not be interpreted under 35 U.S.C. §112(f) and directs to arguments filed 10/18/2021 (page 6 paragraph 3). Applicant argues therein that one of ordinary skill in the art when reading the specification would “understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g. “filters),” citing MPEP 2181.I.A, and further argues that a claim is not required to denote a specific structure or a precise physical structure to avoid application of 35 U.S.C. §112(f), citing MPEP 2181.I.A (page 5 paragraphs 3-4 continuing on page 6 of Applicant’s response dated 10/18/2021). The Examiner respectfully disagrees. While the term “filters” denotes a structure for filter, “post-processing” provides no specific function. Post-processing would include anything conducted post-processing, including components which are not disclosed within Applicant’s application as filed.
Applicant next argues that Hartke does not disclose a sensor to detect a marking on a portion of a 3D printed part (pg 6 last paragraph) and, more specifically, that Hartke does not disclose a sensor to detect a marking built on a portion of a 3D printed part to indicate a finishing operation; and a post-processing component to perform the finishing operation that is indicated by the detected marking. While the Examiner, as stated previously, agrees that Hartke does not explicitly disclose the marking is “in indicate a finishing operation,” the claim does not require the marking indicate one of a plurality of finishing operations. As currently claimed, the broadest reasonable interpretation includes a system wherein a sensor detects a marking, e.g. a physical characteristic such as a geometric anomaly, and performs a finishing operation to correct the anomaly, which the system of Hartke satisfies.
The Examiner encourages Applicant to schedule a telephonic interview if any of the above or below is believed to be incorrect or unclear.

Examiner Notes
Hocker (US20170259507 – made of record herein) appears to disclose claim 1 (paras 0057, 0086-0089, 0189), claim 2 (para 0057), claim 5 (para 0057), claim 6 (para 0154), claim 18 (para 0091), and claim 19 (paras 0026, 0031, 0037).
The inclusion of a specific characteristic of the marking, such as the UV, IR, outside the normal visible spectrum, or different level of magnetism disclosed in Applicant’s specification (para 0015) would overcome the current rejection and a potential anticipation rejection over Hocker. 

Claim Interpretation
The term “finishing operation” is given its broadest reasonable interpretation in view of the specification. The specification states “[a]s used herein, a “finishing operation,” “finishing process,” “finishing,” or “to finish” a part may refer to any operation that may alter the physical appearance or characteristic of a part” (para 0012). As such, the claim is interpreted as excluding sorting operations.
The term “a marking” is given its broadest reasonable interpretation in view of the specification. The specification states “[a]s used herein, a “marking” refers to a physical characteristic or physical property applied to or incorporated into a layer of a 3D printed part” (para 0015). As such, “physical characteristic or physical property” is interpreted as including physical dimensions and using different materials for different locations.

Claim Interpretation Under 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “post-processing component” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Structure for a “post-processing component” is found, for example, in paragraphs 0026-0029 of Applicant’s published specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8, 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartke (US20170326867 – previously of record).

In reference to claims 1 and 19:
Hartke discloses a finishing system for a three-dimensional (3D) printed part (abstract), comprising:
a sensor to detect a marking on a portion of the 3D printed part (measurement device, para 0008); and
a post-processing component (para 0009);
a processor coupled to the sensor and the post-processing component (para 0139; Fig. 5); and
memory coupled to the processor (paras 0139-0140), the memory storing instructions that upon execution by the processor cause the processor to:
control the post-processing component to perform a finishing operation on the portion of the 3D printed part while the marking is detected on the 3D printed part (paras 0090-0091, 0109).
Hartke does not explicitly disclose the marking built on the portion of the 3D printed part to indicate a finishing operation to be performed on the portion of the 3D printed part. However, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Applicant’s published specification states “a marking refers to a physical characteristic or physical property applied to or incorporated into a layer of a 3d printed part” (para 0015, internal quotations omitted). Hartke discloses that the minimum feature size, without the use of material manipulation, are dictated by the melt pool size and incorporation of a laser-based material manipulation process enables smaller features (para 0131), e.g. the constructed lines are wider than the lines after material manipulation. As such, the wider lines initially deposited by Hartke meet the broadest reasonable interpretation a “marking” as a physical characteristic. Therefore, Harke discloses the marking built on the portion of the 3D printed part to indicate a finishing operation to be performed on the portion of the 3D printed part within the broadest reasonable interpretation of the claim.

In reference to claim 2:
In addition to the discussion of claim 1, above, Hartke further discloses further comprising a finishing engine wherein the instructions upon execution by the processor further cause the processor to control the finishing engine to determine the finishing operation associated with the marking using parameters stored in the memory (paras 0009, 0054, 0081; claim 20).

In reference to claim 3:
In addition to the discussion of claim 1, above, Hartke further discloses wherein the post-processing component is to perform the finishing operation to remove the marking from the portion of the 3D printed part (para 0054).

In reference to claim 4:
In addition to the discussion of claim 1, above, Hartke further discloses wherein the post-processing component is to add a layer of material to the portion of the 3D printed part containing the marking (para 0054).

In reference to claim 5:
In addition to the discussion of claim 1, above, Hartke further discloses wherein the sensor is at least one of an optical sensor; an image sensor (paras 0125-0126).

In reference to claim 7:
In addition to the discussion of claim 1, above, Hartke further discloses further comprising a movement subsystem  coupled to the processor, wherein the instructions upon execution by the processor further cause the processor to control the movement subsystem to move the sensor relative to the 3D printed part when the marking is no longer detected (paras 0047, 0125-0127).

In reference to claim 8:
In addition to the discussion of claim 1, above, Hartke further discloses further comprising a movement subsystem coupled to the processor, wherein the instructions upon execution by the processor further cause the processor to control the movement subsystem to move the post processing component relative to the 3D printed part when the marking is no longer detected (paras 0047, 0125-0126).

In reference to claim 16:
In addition to the discussion of claim 1, above, Hartke further discloses wherein the marking is a physical property incorporated into a layer of the 3D printed part that distinguishes the layer from other layers of the 3D printed part (para 0117)(voids are a physical property incorporated into a layer which, as the other layers would not possess the void, distinguishes the layer from other layers).

In reference to claim 17:
In addition to the discussion of claim 1, above, Hartke further discloses wherein the marking is a physical property incorporated into a portion of a layer of the 3D printed part that distinguishes the portion of the layer from other portions of layers of the 3D printed part (para 0117)(voids are a physical property incorporated into a portion of the layer which, as the other portions of the layers would not possess the void, distinguishes the portion from other portions layers).

In reference to claim 18:
In addition to the discussion of claim 1, above, Hartke further discloses further comprising a movement subsystem coupled to the processor, wherein the instructions upon execution by the processor further cause the processor to control the movement subsystem to receive the 3D printed part built using an additive manufacturing process.

In reference to claim 19:
In addition to the discussion of claim 1, above, Hartke further discloses wherein the instructions upon execution by the processor further cause the processor to control an additive manufacturing process to build the marking on the portion of the 3D printed part (para 0131). During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Applicant’s published specification states “a marking refers to a physical characteristic or physical property applied to or incorporated into a layer of a 3d printed part” (para 0015, internal quotations omitted). Hartke discloses that the minimum feature size, without the use of material manipulation, are dictated by the melt pool size and incorporation of a laser-based material manipulation process enables smaller features (para 0131), e.g. the constructed lines are wider than the lines after material manipulation. As such, the wider lines initially deposited by Hartke meet the broadest reasonable interpretation a “marking” as a physical characteristic and “wherein the instructions upon execution by the processor further cause the processor to control an additive manufacturing process to build the marking on the portion of the 3D printed part.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartke as applied to claim 1, above, and further in view of Swanson (US20160193791 – previously of record).
In addition to the discussion of claim 1, above, Hartke does not disclose wherein the post-processing component further comprises a nozzle to eject a fluid towards the portion of the 3D printed part according to the marking. However, this is taught by Swanson. Swanson teaches an additive manufacturing system (para 0005). Swanson further discloses a system for automated removal of support structures by using a nozzle to eject a fluid toward the portion of the 3D printed part according to a placed marking (paras 0035-0037). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Hartke with the system of Swanson in order to obtain a system capable of automatically removing support structures.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartke.
In addition to the discussion of claim 1, above, Hartke does not explicitly disclose further comprising a movement subsystem coupled to the processor, wherein the instructions upon execution by the processor further cause the processor to control the movement subsystem to receive the 3D printed part built using an additive manufacturing process. However, in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP § 2144.04 (IV)(C). As applied to the instant application, Hartke discloses performing the additive manufacturing and post-processing within a single build area. Dividing the additive manufacturing and post-processing stations into two separate steps does not patentably distinguish over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hocker (US20170259507).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742